Citation Nr: 0925955	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  05-21 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from December 1966 to 
September 1969. He also had additional periods of service in 
the Army National Guard.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee. 

The issues of entitlement to service connection for bilateral 
hearing loss and a low back disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A June 1979 RO decision denied the Veteran's claim for 
service connection for bilateral hearing loss.

2.  Additional evidence submitted since the June 1979 RO 
decision, including an April 1995 examination for retention 
in the Army National Guard, was related to an unestablished 
fact necessary to substantiate the claim, and raised a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The June 1979 RO decision which denied a claim for 
service connection for bilateral hearing loss is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a), 20.1103 (2008).

2.  New and material evidence sufficient to reopen the 
Veteran's claim has been presented.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In June 1979, the RO denied a claim for service connection 
for bilateral hearing loss, in part, because there was no 
evidence that such a disability existed.  

At that time, service treatment records for the period of 
active duty from 1966 to 1969 were available for review.  He 
was notified of the June 1979 rating decision by letter dated 
that same month.  The Veteran did not appeal this decision 
within one year of being notified, and it is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104 (2007).

The Veteran is seeking to reopen his claim of entitlement to 
service connection for bilateral hearing loss.  He contends 
that his current bilateral hearing loss is the result of his 
being too close to short M-16 rifles firing when he was in 
combat in Vietnam.

In order to reopen the claim, new and material evidence must 
be submitted.  "New" evidence is that which has not been 
previously submitted, and "material" evidence is that which 
is related to an unestablished fact necessary to substantiate 
the claim.  If the evidence is new and material, the question 
is whether the evidence raises a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2008).  

The Board has reviewed the Veteran's claim within the 
confines of the aforementioned legal guidelines.  The 
evidence of record at the time of the prior final denial in 
June 1979 included service treatment records from his period 
of service from 1966 to 1969.  

The present claim for benefits was initiated in March 2003.  
The new evidence includes service treatment records from his 
service with the Alabama Army National Guard.  In particular, 
an April 1995 examination for retention in the Army National 
Guard reflected bilateral hearing loss considered disabling 
by VA standards.

Given the current posture of the claim, the Board finds that 
this additional evidence, considered together with the 
evidence previously assembled, is sufficient to warrant 
reopening the claim.  The additional evidence is "new" in 
that it was not previously before the RO when it last 
adjudicated the claim in 1979.  The "new" evidence is also 
"material," inasmuch as it includes evidence of a current 
disability.  New and material evidence having been submitted, 
the Veteran is entitled to have his bilateral hearing loss 
claim considered de novo.  However, as discussed below, a 
remand is needed to adequately assess the current claim on 
the merits.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, with regard to the claim to reopen, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that there was any error with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and need not be further considered.  


ORDER

New and material evidence having been received, the Veteran's 
application to reopen a claim of entitlement to service 
connection for bilateral hearing loss is granted.


REMAND

With respect to the Veteran's back claim, the service records 
include one DD 214, for his active period of service 
(covering the period between December 1966-September 1969) 
and a report of separation from the Army National Guard 
(covering the period between August 1992-February 1997).  His 
August 1992 enlistment examination also notes that he served 
in the Alabama Army National Guard from December 1979 to 
October 1989.  These records however, do not contain a 
listing of when the Veteran spent time performing active duty 
for training (ACDUTRA) and inactive duty for training 
(INACDUTRA) within his periods of service with the Army 
National Guard.  

It appears from the record that an attempt has been made by 
the VA to obtain verification of some periods of National 
Guard service of the Veteran.  Specifically, October 2005 
correspondence from the RO requested that a statement of 
service be issued showing the Veteran's "drills (IDT's) and 
annual training (AT's) from 3-10-03 to the present."  
However, no request was made regarding the time period prior 
to 2003, the time period during which the Veteran has 
reported back injuries.  

The Veteran has reported injuring his back several times 
while in military service.  He has asserted that he injured 
his back in a combat situation in Vietnam.  National Guard 
records available in the file include a sick slip 
demonstrating that the Veteran sustained an injury on July 
14, 1985 to his lower back while riding in the rear of a 2 1/2 
ton truck, although it is unclear whether this incident 
occurred during the Veteran's INACDUTRA, ACDUTRA, or inactive 
service periods for the Army National Guard.  A September 
1986 record regarding an injury incurred while the Veteran 
was participating in a Night Airborne Operation in July 1986 
clearly specifies that this incident occurred during a period 
of inactive duty for training. 

Further, there may be relevant service treatment records 
which have not yet been associated with the claims folder.  
Records indicate that the Veteran may have retired from the 
National Guard due to his low back disability.  There is also 
some indication that his back may have been evaluated during 
a physical evaluation board on or after February 2006.  Also, 
a medical record following the Veteran's back injury in July 
1986 noted that he was treated at the Fox Army Hospital in 
Huntsville, Alabama, as an outpatient on July 18, 1986.  
These records should be obtained.

In addition to obtaining these documents, it is noted that 
the VA's duty to assist includes a duty to obtain a medical 
opinion when it is deemed necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008). 

The claims file contains treatment records demonstrating a 
current diagnosis of degenerative joint disease of the lumbar 
spine.  Further, a December 2003 private chiropractor stated 
that the "[i]nitial cause of [low back] injury may be due to 
coccyx fracture and low back trauma in 1968."  While the 
service treatment records are silent as to any coccyx 
fracture, the Veteran has reported an injury to the low back 
in 1968 which is consistent with the circumstances of his 
combat service in Vietnam.  38 U.S.C.A. § 1154 (West 2002).  
While the December 2003 record indicates a relationship 
between service and a current back disorder; it is 
insufficient to support a grant of service connection.  Thus, 
a VA examination is required to determine the etiology of the 
currently diagnosed low back disorder.  

With respect to the hearing loss claim, the claims file 
contains service audiometric examinations which show 
bilateral hearing loss that meets the requirements for 
disabling hearing loss under VA regulations.  38 C.F.R. 
§ 3.385 (2008).  The Veteran has reported acoustic trauma 
during his service in Vietnam which is consistent with the 
circumstances of his combat service.  38 U.S.C.A. § 1154 
(West 2002).  His service treatment records show a slight 
decrease in hearing between his December 1966 enlistment 
examination and his September 1969 separation examination.  A 
VA examination is required to determine the etiology of the 
Veteran's bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center (NPRC) or any other appropriate 
source, and request that all service 
records documenting the Veteran's 
INACDUTRA, ACDUTRA, and inactive service 
periods for the Alabama Army National Guard 
be obtained, including those dated from 
1979 to the present.  If no records are 
found, the file must clearly document that 
fact.  

2.  Contact the National Personnel Records 
Center (NPRC) or any other appropriate 
source, and request that all service 
treatment records from the Veteran's 
service periods with the Alabama Army 
National Guard be obtained, including those 
dated from 1979 to the present.  In 
particular, records pertaining to any 
medical discharge or physical evaluation 
board pertinent to the back and dated since 
February 2006 should be obtained.  If no 
records are found, the file must clearly 
document that fact.

3.  Obtain records of outpatient treatment 
on July 18, 1986, for a low back injury 
from Fox Army Hospital in Huntsville, 
Alabama.

4.  Following the above actions, the 
Veteran should be afforded a VA 
examination to determine the etiology of 
any currently diagnosed low back disorder.  
The claims file should be made available 
to and be reviewed by the examiner in 
conjunction with this examination.

The examiner should conduct a thorough 
medical examination and based on the 
results of the examination and review of 
the relevant medical evidence, provide an 
opinion as to whether it is at least as 
likely than not that any current low back 
disorder was caused by (1) an injury 
sustained during combat in 1968 and/or (2) 
an injury sustained in July 1986 when his 
back was injured during a night airborne 
operation (he did not have enough time to 
lower equipment after exiting aircraft so 
landed with rucksack attached to his 
body).  

If it is determined that the Veteran's July 
1985 injury (falling off the back of a 
truck) occurred during a period of inactive 
service with the Army National Guard, the 
examiner is asked to additionally provide 
an opinion as to whether it is at least as 
likely as not any current low back 
disability is related to the 1985 injury.

All opinions should be accompanied by a 
clear rationale consistent with the 
evidence of record.

5.  The Veteran should be afforded a VA 
examination to determine the etiology and 
severity of his bilateral hearing loss.  
The claims file should be made available 
to and be reviewed by the examiner in 
conjunction with this examination.

The examiner should conduct a thorough 
medical examination and based on the 
results of the examination and review of 
the relevant medical evidence, provide an 
opinion as to whether it is at least as 
likely than not that bilateral hearing 
loss was caused by acoustic trauma during 
combat in service or is otherwise related 
to service.  All opinions should be 
accompanied by a clear rationale 
consistent with the evidence of record.

6.  Upon completion of the above, 
readjudicate the issues on appeal.  If any 
benefits sought on appeal remain denied, 
the Veteran should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


